DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-9 & 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) Fig. 1.

    PNG
    media_image1.png
    643
    559
    media_image1.png
    Greyscale

With respect to the applicant arguments (see the applicant’s remark pages 8-10 as filed on 09/21/2021 and the examiner respectfully disagrees all of the allegations as argued and further explain as following:
Regarding claims 1 & 9, AAPA (Figs. 1 & 2 is analogous to the Figs. 3 & 8 of the application) teaches a dual-path amplifier configured to operate at a fundamental frequency of operation, the dual-path amplifier comprising: a power splitter (120) configured to split an input signal into first and second signals; a first power amplifier (132(1))  configured to amplify the first signal to generate a first amplified signal at an output of the first power amplifier; a second power amplifier (132(2)) configured to amplify the second signal to generate a second amplified signal at an output of the second power amplifier; a first transmission line (136(1)) with a first end coupled to the output of the first power amplifier, wherein the first transmission line is configured to 

Regarding claims 4 & 12, wherein the first and second transmission lines comprise respective first and second metal traces on a printed circuit board (PCB) (see detail Fig. 2).
Regarding claims 5 & 13, wherein: the first transmission line (Fig. 1, element 136(1)) imposes a first impedance transformation at the harmonic frequency that results in a first phase shift at the second harmonic frequency; and the second transmission line (Fig. 1, element 136(2)) imposes a second impedance transformation at the harmonic frequency that results in a second phase shift at the second harmonic frequency, wherein a non-zero difference between the first and second phase shifts at the harmonic frequency substantially compensates for a non-zero phase-offset deficit of the power combiner.
Regarding claims 6 & 14, wherein that first and second metal traces (see prior art Fig. 2, two respective metal traces 236(1) and 236(2) on the PCB 205) have different physical characteristics that result in different electrical characteristics (which considered as intended use).
Regarding claims 7 & 15, wherein the first and second metal traces are not mirror images of each other (which considered as intended. use).
Regarding claims 8 & 16, wherein the first and second transmission lines [(136(1) (136(2)] each further comprise one or more lumped elements (which consider as intended use) mounted on the PCB and connected to the corresponding metal trace.
Regarding claim 17, the AAPA teaches all of the limitations as discussed above in claim 6 except wherein the second metal trace has one or more trace segments that are wider than corresponding trace segments of the first metal trace.
However, the selection of the particular characteristics of the second metal trace has one or more trace segments that are wider than corresponding trace segments of the first metal trace is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the second metal trace has one or more trace segments that are wider than corresponding trace segments of the first metal trace since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 18 is rejected for the same reasons as discussed above in claim 17.
Regarding claim 19, wherein the first and second transmission lines can be configured so that the first and second amplified signal components at the fundamental frequency constructively interfere in the power combiner, and so that the first and second amplified signal components at the second harmonic frequency destructively interfere in the power combiner (see analogous art as shown in Fig. 1).
Claims 2-3 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) Figs. 1 & 2 in view of Staszewski et al (hereinafter, Staszewski) (US 20090096525 A1, of record).
Regarding claims 2 & 10, the AAPA teaches all of the limitations as discussed above in claim 1 except for hybrid power combiner.

Accordingly, as an obvious consequence above, the combination further teaches wherein the power combiner is a hybrid power combiner (306 of Fig. 3) that applies a third phase offset substantially equal to 90 degrees to the first signal components at the fundamental frequency except for a fourth phase offset that is substantially less than 180 degrees to the second signal components at the second harmonic frequency, wherein a phase-offset deficit of the power combiner is equal to 180 degrees minus the fourth phase offset at the second harmonic frequency; and the first and second transmission lines are configured to provide a complementary phase offset substantially equal to the phase-offset deficit of the power combiner.
However, the selection of the particular characteristics of a fourth phase offset that is substantially less than 180 degrees to the second signal components at the second harmonic frequency, wherein a phase-offset deficit of the power combiner is equal to 180 degrees minus the fourth phase offset at the second harmonic frequency; and the first and second transmission lines are configured to provide a complementary phase offset substantially equal to the phase-offset deficit of the power combiner is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the fourth phase offset that is substantially less than 180 degrees to the second signal components at the second harmonic frequency, wherein a phase-offset deficit of the power combiner is equal to 180 degrees minus the fourth phase offset at the second harmonic frequency; and the 
Regarding claims 3 & 11, the combination teaches all of the limitations as discussed above in claim 2 except for the second phase offset at the second harmonic frequency is no more than 80 degrees. 
However, the selection of the particular characteristics of the second phase offset at the second harmonic frequency is no more than 80 degrees is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the second phase offset at the second harmonic frequency is no more than about 80 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843